


EXHIBIT 10.1




EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into this 26th
day of January 2016 and made effective as of January 31, 2016 (the “Effective
Date”) between Guess?, Inc., a Delaware corporation (the “Company”), and Paul
Marciano (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive is a co-founder of the Company and the Company and the
Executive are parties to that certain Executive Employment Agreement dated as of
July 11, 2013 (the “Prior Agreement”), as subsequently amended by that certain
Letter Agreement entered into by and between the Executive and the Company,
dated as of July 7, 2015 (the “Letter Agreement”).
WHEREAS, the Company and the Executive wish to replace the Prior Agreement and
the Letter Agreement upon the terms set forth in this Agreement effective as of
the Effective Date.
WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique and have been integral to the success of the Company.
WHEREAS, the Executive is willing to commit himself to serve the Company on the
terms and conditions herein provided.
WHEREAS, the Company wishes to continue to retain the services of the Executive
and anticipates that the Executive’s contribution to the growth and success of
the Company will continue to be substantial.
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    POSITION/DUTIES.


(a)    During the Employment Term (as defined in Section 2 below), the Executive
shall serve as the Company’s Executive Chairman and Chief Creative Officer. In
this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Board of Directors of the Company (the
“Board”) shall designate that are consistent with the Executive’s position as
Executive Chairman and Chief Creative Officer. The Executive shall report
exclusively to the Board. The Executive shall have authority as is appropriate
to carry out his duties and responsibilities as set forth in this Agreement. The
Executive acknowledges that the Company is a party to an employment agreement
with its Chief Executive Officer and that the Chief Executive Officer will have
duties, authorities and responsibilities consistent with his employment
agreement.


(b)    During the Employment Term (as defined below), the Executive shall use
the Executive’s best reasonable efforts to perform faithfully and efficiently
the duties and



--------------------------------------------------------------------------------




responsibilities assigned to the Executive hereunder and shall devote
substantially all of the Executive’s business time (excluding periods of
vacation and other approved leaves of absence) as is reasonably necessary to
such performance of the Executive’s duties with the Company. Subject to Board
approval, the Executive may serve on the board of directors or advisory boards
of other for profit companies provided that such service does not create a
potential business conflict or the appearance thereof. Nothing in this Agreement
shall prevent the Executive from managing his family’s personal investments so
long as such activities do not materially interfere with the performance of the
Executive’s duties hereunder or create a potential business conflict or the
appearance thereof.


(c)    During the Employment Term, the Board shall nominate the Executive for
re-election as a member of the Board at the expiration of the Executive’s
then-current term.


(d)    The Company shall not relocate the Executive’s principal place of
business outside of the Los Angeles metropolitan area without the Executive’s
written consent.


(e)    The Executive shall be provided with appropriate office and secretarial
facilities in each of the Company’s principal executive offices and any other
location that the Executive reasonably deems necessary to have an office and
support services in order for the Executive to perform his duties to the
Company.


2.    EMPLOYMENT TERM. The Executive’s term of employment under this Agreement
(such term of employment, as it may be extended or terminated, is herein
referred to as the “Employment Term”) shall be for a term commencing on the
Effective Date and, unless terminated earlier as provided in Section 7 hereof,
ending on January 30, 2019 (the “Employment Term”).


3.    BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary (the “Base Salary”) at an annual rate of not less than
Five Hundred Seventy Thousand Dollars ($570,000), payable in accordance with the
regular payroll practices of the Company, but not less frequently than monthly.
The Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof) and may be increased, but not decreased, from time to time by
the Board. No increase to Base Salary shall be used to offset or otherwise
reduce any obligations of the Company to the Executive hereunder or otherwise.
The base salary as determined herein from time to time shall constitute “Base
Salary” for purposes of this Agreement.


4.    ANNUAL INCENTIVE BONUS AND OTHER BONUSES. During the Employment Term, the
Executive shall be eligible to participate in the Company’s annual bonus and
other incentive compensation plans and programs for the Company’s senior
executives at a level commensurate with the Executive’s position. For each whole
fiscal year (“Fiscal Year”) of the Company that begins on or after the Effective
Date and ends not later than the expiration of the Employment Term, the
Executive shall be eligible to earn an annual cash bonus (the “Bonus”) under the
Company’s Annual Incentive Bonus Plan, as amended and restated and as further
amended from time to time, or any successor thereto and as the applicable plan
may be amended from time to time (the “Bonus Plan”), based upon the achievement
by the Company and its subsidiaries of performance goals for each such Fiscal
Year established by the

2

--------------------------------------------------------------------------------




Compensation Committee of the Board of Directors (the “Compensation Committee”).
The range of the Bonus opportunity for each Fiscal Year will be as determined by
the Compensation Committee based upon the extent to which such performance goals
are achieved, provided that the annual target Bonus opportunity shall be at
least 400% of the Executive’s Base Salary (for each such year, the “Target
Bonus”) with the potential payments based on performance ranging from 0% to 125%
of the Target Bonus, subject to the maximum amount permitted under the Bonus
Plan and the Compensation Committee’s discretion to reduce the bonus below the
level otherwise determined pursuant to the Bonus Plan. Each Bonus as described
above that becomes payable to the Executive will be paid at the same time that
bonuses are paid to other executives of the Company, but in any event within
seventy-four (74) days after the conclusion of the Fiscal Year to which such
Bonus relates. The Compensation Committee may, in its sole discretion, award
additional bonuses to the Executive. Any Bonus, as well any other bonus, equity
or incentive compensation paid, granted or provided to the Executive by the
Company, is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of such award.


5.    EQUITY BASED INCENTIVE AWARDS. At the sole discretion of the Board or the
Committee, the Executive shall be eligible to participate throughout the
Employment Term in such long-term incentive plans and programs as may be in
effect from time to time in accordance with the Company’s compensation practices
and the terms and provisions of any such plans or programs.


6.    EMPLOYEE BENEFITS.


(a)    BENEFIT PLANS. The Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, equity,
pension, thrift, Section 401(k), profit sharing, medical coverage, education, or
other retirement (including without limitation supplemental executive retirement
plans) or welfare benefits that the Company has adopted or may adopt, maintain
or contribute to for the benefit of its senior executives at a level
commensurate with the Executive’s positions subject to satisfying the applicable
eligibility requirements. The Company reserves the right to amend or modify the
terms and conditions of its benefit plans, and to terminate any benefit plan,
from time to time. The Executive shall at all times during the Employment Term
be entitled to participate in the Guess?, Inc. Supplemental Executive Retirement
Plan, as amended and restated effective December 18, 2008 and as subsequently
amended as noted below (the “SERP”), the Company’s Nonqualified Deferred
Compensation Plan and any deferred compensation plan which may be maintained by
the Company from time to time. For purposes of determining the Executive’s
benefits under the SERP, if the Executive’s employment by the Company ends after
the Effective Date for any reason other than due to a for Cause termination by
the Company, the Executive’s “Average Compensation” for purposes of the SERP
will be determined as of the Effective Date as though the Executive retired from
the Company at that time and taking into account the July 2013 SERP Amendment
(as defined below) to cap the Executive’s annual “Compensation” considered for
such purposes. The “July 2013 SERP Amendment” means the SERP amendment that was
adopted in connection with the Prior Agreement that limits to $6.25 million the
Executive’s “Compensation” as defined in and taken into account under the SERP
for any year after 2013.

3

--------------------------------------------------------------------------------






(b)    VACATION. The Executive shall be entitled to accrue annual paid vacation
during the Employment Term in accordance with the Company’s policy applicable to
senior executives, but in no event less than twenty (20) vacation days per
calendar year (as prorated for partial years), which vacation may be taken at
such times as the Executive elects with due regard to the needs of the Company.
The Executive shall not be permitted to accrue more than a total of twenty five
(25) vacation days at any time. Once the Executive reaches the maximum accrual,
the Executive shall not accrue any additional vacation days until a portion of
the Executive’s accrued vacation time is used.


(c)    HOME SECURITY AND AUTOMOBILE. During the Employment Term, the Company
shall continue to reimburse the Executive for home security expenses (not in
excess of $144,000 for any one calendar year) and provide the Executive with an
automobile in a manner consistent with its past practice.
(d)    PERQUISITES. The Company shall provide to the Executive, at the Company’s
cost, all perquisites which other senior executives of the Company are generally
entitled to receive in accordance with Company policy as set by the Board from
time to time.


(e)    LIFETIME RETIREE MEDICAL OPTION. The Company shall provide the Executive
and his eligible family members with access to Post-Retirement Health Benefits
at the applicable group rate for such benefits commencing upon expiration of the
Employment Term. If the Executive elects Post-Retirement Health Benefits, he
shall pay for the full cost of such benefits on a monthly basis. The term
“Post-Retirement Health Benefits” means health benefits (including medical,
prescription, dental and vision coverage, if and to the extent applicable) for
the remainder of the Executive’s life under the plans provided to the Company’s
executive officers and their eligible family members, as in effect from time to
time. In the event that the Post-Retirement Health Benefit set forth under this
Section 6(e) cannot be provided by the Company in compliance with applicable
law, would result in other participants in the applicable plan being taxed on
their benefits, would result in additional coverage costs for the Company, or
would be taxable to the Executive, the parties shall cooperate in good faith to
structure a mutually satisfactory alternative arrangement.


(f)    LIFE INSURANCE BENEFIT. For the Employment Term, the Company will
continue to purchase, and will pay the premiums for, life insurance coverage on
the Executive’s life (on terms the same in all material respects as those
currently in effect (i.e., term coverage of $10 million) with the Executive (or
his assignee) as the owner of the policy and with the right to designate the
beneficiary of the death benefit. The premiums paid on the policy shall be
imputed as income to the Executive. Such insurance coverage shall be structured
to comply with the requirements of the Sarbanes-Oxley Act and similar legal
requirements. The Executive’s rights pursuant to this Section 6(f) shall be
fully vested and non-forfeitable at all times. The Company shall be obligated in
all events to pay all scheduled premium payments unless the Executive dies prior
to the end of the last scheduled premium payment. The Executive’s rights to the
policy and any premium payments by the Company shall not be subject to
attachment, garnishment, alienation or other similar action by any person to the
maximum extent permitted by law.

4

--------------------------------------------------------------------------------






(g)    BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder.


(h)    CHANGE IN CONTROL. In the event there is a Change in Control (as defined
in this Section 6(h)) the Company shall establish a “rabbi trust” for the
benefit of the Executive and fund it with cash or cash equivalents sufficient to
fully pay when due and payable all payments that potentially would be required
to be made under Section 8(d) hereof if the Executive were to be terminated
without Cause or if the Executive were to terminate for Good Reason.
Notwithstanding the foregoing, in no event shall the Company establish or fund
any such rabbi trust in a manner or on terms that would result in the imposition
of any tax, penalty or interest under Section 409A(b)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”), and in no event shall the Company be
obligated to, nor shall it, fund any such rabbi trust “in connection with a
change in the employer’s financial heath” within the meaning of Section
409A(b)(2) of the Code. For purposes of this Agreement, the term “Change in
Control” is used as defined in the Company’s 2004 Equity Incentive Plan (the
“Equity Plan”).


7.    TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:


(a)    DISABILITY. Upon written notice by the Company to the Executive of
termination due to Disability, while the Executive remains Disabled. For
purposes of this Agreement, “Disabled” and “Disability” shall (i) have the
meaning defined under the Company’s then-current long-term disability insurance
plan, policy, program or contract as entitles the Executive to payment of
disability benefits thereunder, or (ii) if there shall be no such plan, policy,
program or contract, mean permanent and total disability as defined in Section
22(e)(3) of the Code.


(b)    DEATH. Automatically on the date of death of the Executive.


(c)    CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean (i) the Executive’s conviction or
plea of guilty or nolo contendere to a felony or any crime involving moral
turpitude; (ii) a willful act of theft, embezzlement or misappropriation from
the Company; or (iii) a determination by the Board that the Executive has
willfully and continuously failed to perform substantially the Executive’s
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), after (A) a
written demand for substantial performance is delivered to the Executive by the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties and
provides the Executive with the opportunity to correct such failure if, and only
if, such failure is capable of cure; and (B) the Executive’s failure to correct
such failure which is capable of cure within 30 days of receipt of the demand
for performance. For the avoidance of doubt, the parties expressly agree that
only Cause pursuant to Section 7(c)(iii) shall be deemed capable of cure.
Notwithstanding the foregoing, “Cause” shall not include any act or omission
that the Executive believes in good faith to have been in or not opposed to the
interest

5

--------------------------------------------------------------------------------




of the Company (without intent of the Executive to gain therefrom, directly or
indirectly, a profit to which he was not legally entitled). The Company may only
terminate the Executive’s employment for Cause if (A) a determination that Cause
exists is made and approved by three fourths of the independent directors of the
Company’s Board, (B) for a termination for Cause under Section 7(c)(iii), the
Executive is given at least five (5) days’ written notice of the Board meeting
called to make such determination, and (C) for a termination for Cause under
Section 7(c)(iii), the Executive and his legal counsel are given the opportunity
to address such meeting. In the event that the Board has so determined in good
faith that Cause exists, the Board shall have no obligation to terminate the
Executive’s employment if the Board determines in its sole discretion that such
a decision not to terminate the Executive’s employment is in the best interest
of the Company.


(d)    WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability
prior to January 30, 2019.


(e)    GOOD REASON. Upon written notice by the Executive to the Company of
termination for Good Reason unless the reasons for any proposed termination for
Good Reason are remedied in all material respects by the Company within thirty
(30) days following written notification by the Executive to the Company. “Good
Reason” means the occurrence of any one or more of the following events prior to
January 30, 2019 unless the Executive specifically agrees in writing that such
event shall not be Good Reason:


(i)    Any material breach of this Agreement by the Company,
including:
(A)    the failure of the Company to pay the compensation and benefits set forth
in Sections 3 through 6 of this Agreement;
(B)    any material adverse change in the Executive’s status, position or
responsibilities as Executive Chairman and Chief Creative Officer of the
Company;
(C)    any failure to nominate or elect the Executive as Executive Chairman and
Chief Creative Officer of the Company or as member of the Board;
(D)    causing or requiring the Executive to report to anyone other than the
Board; or
(E)    assignment of duties materially inconsistent with his position and duties
described in this Agreement,
(ii)    the failure of the Company to assign this Agreement to a successor to
all or substantially all of the business or assets of the Company or failure of
such a successor to the Company to explicitly assume and agree to be bound by
this Agreement;

6

--------------------------------------------------------------------------------




(iii)    requiring the Executive to be principally based at any office or
location outside of the Los Angeles metropolitan area; or
(iv)    purported termination of the Executive’s employment for “Cause” in a bad
faith violation of the substantive and procedural requirements of Section 7(c).
In addition, in order to constitute a termination for Good Reason, (1) the
termination must occur not later than two years following the initial existence
of the circumstance(s) giving rise to Good Reason, and (2) the Executive’s
notification to the Company of the circumstance(s) giving rise to Good Reason
must be given within 90 days following the initial existence of such
circumstance(s).
(f)    RETIREMENT. Upon thirty (30) days’ prior written notice by the Executive
to the Company of the Executive’s termination of employment without Good Reason
(which the Company may, in its sole discretion, make effective earlier than any
notice date).


8.    CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates (for clarity, except as to vested and accrued benefits included in
clause (iv) of the definition of Accrued Amounts below). Except to the extent
otherwise provided in this Agreement, all benefits and awards under the
Company’s compensation and benefit programs shall be subject to the terms and
conditions of the plan or arrangement under which such benefits accrue, are
granted or are awarded. The following amounts and benefits shall be due to the
Executive:


(a)    DISABILITY. Upon termination of the Executive’s employment with the
Company pursuant to Section 7(a), the Company shall pay or provide the Executive
with the Accrued Amounts (defined in Section 8(f) below). The Executive will
also be paid a pro-rata portion of the Executive’s Bonus for the performance
year in which the Executive’s termination occurs, which shall be paid at the
time that annual Bonuses are paid to other senior executives, but in any event
within seventy-four (74) days after the conclusion of the Fiscal Year to which
such Bonus relates (determined by multiplying the amount the Executive would
have received based upon target performance had employment continued through the
end of the performance year by a fraction, the numerator of which is the number
of days during the performance year of termination that the Executive is
employed by the Company and the denominator of which is 365).


(b)    DEATH. In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts. The Executive’s estate (or
beneficiary) will also be paid a pro-rata portion of the Executive’s Bonus for
the performance year in which the Executive’s termination occurs, which shall be
paid at the time that annual Bonuses are paid to other senior executives, but in
any event within seventy-four (74) days after the conclusion of the Fiscal Year
to which such Bonus relates (determined by multiplying the amount the Executive
would have received based upon target performance had employment continued
through the end of the performance year by a fraction,

7

--------------------------------------------------------------------------------




the numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365).


(c)    TERMINATION FOR CAUSE. If the Executive’s employment should be terminated
by the Company for Cause, the Company shall pay to the Executive any Accrued
Amounts.


(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s
employment by the Company is terminated by the Company other than for Cause (and
other than a termination due to Disability or death) or by the Executive for
Good Reason, the Company shall pay or provide the Executive with the following:


(i)    the Accrued Amounts;
(ii)    a pro-rata portion of the Executive’s Bonus for the performance year in
which the Executive’s termination occurs, which shall be paid at the time that
annual Bonuses are paid to other senior executives, but in any event within
seventy-four (74) days after the conclusion of the Fiscal Year to which such
Bonus relates (determined by multiplying the amount the Executive would have
received based upon actual performance had employment continued through the end
of the performance year by a fraction, the numerator of which is the number of
days during the performance year of termination that the Executive is employed
by the Company and the denominator of which is 365); and
(iii)    an amount equal to the product of (A) the sum of (1) the Executive’s
Base Salary and (2) the then Target Bonus multiplied by (B) three (3), payable
in a single lump-sum.
Subject to Section 21(a), the payments provided for in this Section 8(d)(iii)
(to the extent provided therein) shall be paid to the Executive in the month
immediately following the month in which the Executive’s termination of
employment occurs, provided that the date of the Executive’s termination of
employment occurs on the same date as the Executive’s “separation from service”
(within the meaning of Section 409A of the Code) and after giving effect to the
presumptions set forth in Treasury Regulations Section 1.409A-1(h)(1)(ii)) from
the Company and its subsidiaries, otherwise such amounts shall be paid to the
Executive in the month immediately following the month in which the Executive
incurs such a “separation from service.” Notwithstanding anything to the
contrary contained herein, the Company shall have no obligation to provide any
of the monetary payments and/or benefits provided for in this Section 8(d)
(other than Accrued Amounts) unless and until the Executive executes an
effective general release of all claims in favor of the Company in a form
acceptable to the Company (the “Release”) and delivers such executed Release to
the Company within twenty-one (21) days following the date of his “separation
from service.” For the avoidance of doubt, the Executive’s execution of the
Release is a condition precedent to any obligation of the Company to provide the
monetary payments and/or benefits provided for in this Section 8(d) (other than
Accrued Amounts).

8

--------------------------------------------------------------------------------




(e)    RETIREMENT. If the Executive retires under Section 7(f) of this Agreement
or if Executive’s employment by the Company terminates at the end of the
Employment Term, the Company shall pay to the Executive:


(i)    any Accrued Amounts; and
(ii)    a pro-rata portion of the Executive’s Bonus for the performance year in
which the Executive’s termination occurs, which shall be paid at the time that
annual Bonuses are paid to other senior executives, but in any event within
seventy-four (74) days after the conclusion of the Fiscal Year to which such
Bonus relates (determined by multiplying the amount the Executive would have
received based upon actual performance had employment continued through the end
of the performance year by a fraction, the numerator of which is the number of
days during the performance year of termination that the Executive is employed
by the Company and the denominator of which is 365).
In addition, the Executive shall be considered to have “retired” for purposes of
any plans, programs, agreements or arrangements with the Company or its
affiliates, subject to meeting any additional requirements for “Retirement” set
forth in the award agreement for any equity-based awards granted to the
Executive under the Equity Plan. For purposes of clarity, if the Executive is
employed through the last day of a Fiscal Year, the Executive’s Bonus for that
Fiscal Year is included under clause (ii) of the definition of Accrued Amounts
below and the Executive shall not be entitled to a duplicate payment pursuant to
clause (ii) above.
(f)    DEFINITION OF ACCRUED AMOUNTS. As used in this Agreement, “Accrued
Amounts” shall mean:


(i)    any unpaid Base Salary through the date of the Executive’s termination
and any accrued vacation in accordance with Company policy, which shall be paid
not later than the next regularly scheduled payroll date following the date of
termination;
(ii)    any unpaid Bonus earned with respect to any Fiscal Year ending on or
preceding the date of the Executive’s termination, which shall be paid at the
time that annual Bonuses for such Fiscal Year are paid to other senior
executives, but in any event within seventy-four (74) days after the conclusion
of the Fiscal Year to which such Bonus relates;
(iii)    reimbursement due to the Executive pursuant to the terms of Section
6(g) for any unreimbursed business expenses incurred through the date of
termination, which shall be paid as soon as practicable but in all events no
later than thirty (30) days following the date of termination or, if later,
promptly following the Executive’s request for reimbursement of such expenses
and upon presentation of appropriate documentation in accordance with the
Company’s expense reimbursement policy subject to the time limitations of
Section 21(c); and
(iv)    all other payments, benefits or perquisites to which the Executive may
be entitled under the terms of any applicable compensation arrangement or
benefit,

9

--------------------------------------------------------------------------------




equity or perquisite plan or program or grant or this Agreement, which in each
case shall be paid in accordance with the terms and conditions of the applicable
arrangement, plan, program, grant or agreement.
9.    SECTION 4999 EXCISE TAX. If any payments, rights or benefits (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement of the Executive with the Company or any person affiliated with the
Company) (the “Payments”) received or to be received by the Executive will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed), then the Payments shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax, but only if, by reason of such reduction, the net after-tax
benefit received by the Executive shall exceed the net after-tax benefit that
would be received by the Executive if no such reduction was made. The process
for calculating the Excise Tax, and other procedures relating to this Section,
are set forth in Exhibit A attached hereto. For purposes of making the
determinations and calculations required herein, the Accounting Firm (as defined
in Exhibit A) may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code, provided that the Accounting
Firm shall make such determinations and calculations on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code) and
shall provide opinions to that effect to both the Company and the Executive.


10.    CONFIDENTIALITY. The Executive agrees that the Executive shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Executive’s
employment and for the benefit of the Company, either during the period of the
Executive’s employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by the Executive during the Executive’s employment by the Company. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes known to the public subsequent to
disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.


11.    ATTORNEY’S FEES. To the extent permitted by law, all reasonable costs and
expenses incurred by the Executive in evaluating and negotiating the terms and
conditions of this Agreement (up to the limit established by the Compensation
Committee) shall be promptly paid on behalf of, or reimbursed, to the Executive
by the Company. If the Executive incurs legal or other fees and expenses in a
good faith non-frivolous effort to secure or preserve or establish entitlement
to compensation and benefits under this Agreement, the Company shall, to the
extent permitted by law and regardless of the outcome of such effort, reimburse
the Executive monthly for such fees and expenses.
 

10

--------------------------------------------------------------------------------






12.    NO ASSIGNMENT.


(a)    This Agreement is personal to each of the parties hereto. Except as
provided in Section 12(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.


(b)    The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.


13.    NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:
At the address (or to the facsimile number) shown on the records of the Company
If to the Company:
Guess?, Inc.
1444 South Alameda Street
Los Angeles, California 90021
Attention: General Counsel
Facsimile No.: (213) 765-0911


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
14.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision to the extent that the terms of this Agreement are more beneficial to
the Executive.


15.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

11

--------------------------------------------------------------------------------






16.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.


17.    DISPUTE RESOLUTION. In the event of any controversy, dispute or claim
between the parties under, arising out of or related to this Agreement
(including but not limited to, claims relating to breach, termination of this
Agreement, or the performance of a party under this Agreement) whether based on
contract, tort, statute or other legal theory (collectively referred to
hereinafter as “Disputes”), the parties shall follow the dispute resolution
procedures set forth below. Any Dispute shall be settled exclusively by
arbitration, conducted before a single arbitrator in Los Angeles, California,
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect. The parties agree to (i)
appoint an arbitrator who is knowledgeable in employment and human resource
matters and, to the extent possible, the industry in which the Company operates,
and instruct the arbitrator to follow substantive rules of law; (ii) require the
testimony to be transcribed; and (iii) require the award to be accompanied by
findings of fact and a statement of reasons for the decision. The arbitrator
shall have the authority to permit discovery, to the extent deemed appropriate
by the arbitrator, upon request of a party. The arbitrator shall have no power
or authority to add to or detract from the written agreement of the parties. If
the parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request the American Arbitration
Association name a panel of five (5) arbitrators. The Company shall strike the
names of two (2) off this list, the Executive shall also strike two (2) names,
and the remaining name shall be the arbitrator. The parties shall stipulate that
arbitration shall be completed within ninety (90) days after the selection and
appointment of the arbitrator. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The Company shall bear the costs of the
arbitrator and any related forum fee.


18.    INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent permitted by applicable law
and under the by-laws of the Company against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from the
Executive’s performance of his duties and obligations with the Company. This
provision is in addition to any other rights of indemnification the Executive
may have.


19.    LIABILITY INSURANCE. The Company shall cover the Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.


20.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be

12

--------------------------------------------------------------------------------




deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. This Agreement together with all exhibits
hereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof, have
been made by either party which are not expressly set forth in this Agreement.
This Agreement replaces and supersedes the Prior Agreement and the Letter
Agreement in their entirety as of the Effective Date, except that defined terms
in the Prior Agreement (as modified by the Letter Agreement) shall continue to
apply as to the Company equity-based awards granted to the Executive by the
Company prior to the Effective Date if and to the extent such equity-based
awards expressly reference defined terms in the Prior Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. Notwithstanding the foregoing, the Company’s rights pursuant to any
confidentiality, proprietary information, assignment of inventions or similar
agreement shall survive and continue in effect.


21.    SECTION 409A. Notwithstanding anything in this Agreement or elsewhere to
the contrary:


(a)    If the Executive is a “specified employee” as determined pursuant to
Section 409A of the Code as of the date of the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) and if any payment or
benefit provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code and
(y) cannot be paid or provided in the manner otherwise provided without
subjecting the Executive to additional tax, interest or penalties under Section
409A of the Code, then any such payment or benefit shall be delayed until the
earlier of (i) the date which is six (6) months after his “separation from
service” for any reason other than death, or (ii) the date of the Executive’s
death. The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Any payment or benefit otherwise payable or to be
provided to the Executive upon or in the six (6) month period following the
Executive’s “separation from service” that is not so paid or provided by reason
of this Section 21(a) shall be accumulated and paid or provided to the Executive
in a single lump sum, not later than the fifth day after the date that is six
(6) months after the Executive’s “separation from service” (or, if earlier, the
fifteenth day after the date of the Executive’s death) together with interest
for the period of delay, compounded annually, equal to the prime rate (as
published in The Wall Street Journal), and in effect as of the date the payment
or benefit should otherwise have been provided.


(b)    It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent.


(c)    Any reimbursement payment due to the Executive under Section 6(c),
Section 6(g), and Section 11 (only to the extent that legal fees incurred under
Section 11 are not reimbursed in connection with a bona fide legal claim exempt
under Section 409A of the Code pursuant to Treasury Regulations Section
1.409A-1(b)(11)) shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related

13

--------------------------------------------------------------------------------




expense was incurred. Any reimbursement payment due to the Executive pursuant to
such provisions and the provision of any taxable benefits to the Executive under
Sections 6(d), 6(f), 6(g) and Section 11 are not subject to liquidation or
exchange for another benefit and the amount of such expenses eligible for
reimbursement or such benefits that the Executive receives in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of such
benefits that the Executive receives in any other taxable year.


(d)    Each item of remuneration referred to in this Agreement shall be treated
as a separate payment for purposes of Section 409A of the Code.


22.    FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against the Executive. In no event shall
the Executive be obliged to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
another employer, except as set forth in this Agreement.


23.    REPRESENTATIONS. Except as otherwise disclosed to the Company in writing,
the Executive represents and warrants to the Company that the Executive has the
legal right to enter into this Agreement and to perform all of the obligations
on the Executive’s part to be performed hereunder in accordance with its terms
and that the Executive is not a party to any agreement or understanding, written
or oral, which could prevent the Executive from entering into this Agreement or
performing all of the Executive’s obligations hereunder.


24.    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.


25.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any restricted stock unit, performance
share or other agreement with the Company or any of its affiliated companies.
Except as otherwise provided herein, amounts and benefits which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
program, agreement or arrangement of the Company at or subsequent to the date of
termination shall be payable in accordance with such plan or program.


26.    SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive that by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Sections 8, 9, 10, 11, 12, 17, 18, 19, 21, 22 and
24 of this Agreement, will survive termination of

14

--------------------------------------------------------------------------------




the Executive’s employment with the Company, and will remain in full force and
effect according to their terms.


27.    AGREEMENT OF THE PARTIES. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto. Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.


[The remainder of this page has intentionally been left blank.]



15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GUESS?, INC.




By: /s/ VICTOR HERRERO AMIGO    
Name: Victor Herrero Amigo
Its: Chief Executive Officer




PAUL MARCIANO




/s/ PAUL MARCIANO    





16

--------------------------------------------------------------------------------




EXHIBIT A
EXCISE TAX RULES AND PROCEDURES
1.    All determinations required to be made under Section 9 of this Agreement
and this Exhibit A shall be made by an accounting firm (the “Accounting Firm”)
selected in accordance with Paragraph 2 below. The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the event that results in the potential for an
excise tax liability for the Executive, which could include but is not limited
to a Change in Control and the subsequent vesting of any cash payments or
awards, or the Executive’s termination of employment, or such earlier time as is
required by the Company.
2.    The Accounting Firm shall be a public accounting firm proposed by the
Company and agreed upon by the Executive. If the Executive and the Company
cannot agree on the firm to serve as the Accounting Firm within ten (10) days
after the date on which the Company proposed to the Executive a public
accounting firm to serve as the Accounting Firm, then the Executive and the
Company shall each select one accounting firm and those two firms shall jointly
select the accounting firm to serve as the Accounting Firm within ten (10) days
after being requested by the Company and the Executive to make such selection.
The Company shall pay the Accounting Firm’s fee.
3.    If the Accounting Firm determines that one or more reductions are required
under Section 9 of this Agreement, the Accounting Firm shall also determine
which Payments shall be reduced (first from cash payments and then from non-cash
payments) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Executive. The Accounting Firm shall make reductions
required under Section 9 of this Agreement in a manner that maximizes the net
after-tax amount payable to the Executive.
4.    As a result of the uncertainty in the application of Section 280G at the
time that the Accounting Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the Accounting Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive, which assertion the Accounting Firm believes has a
high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Executive must repay to the Company,
without interest, the amount of the Overpayment; provided, however, that no loan
will be deemed to have been made and no amount will be payable by the Executive
to the Company unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which the Executive is subject to tax
under Section 4999 of the Code or generate a refund of tax imposed under Section
4999 of the Code. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Executive and the Company of that determination
and the amount of that Underpayment will be paid to the Executive promptly by
the Company.

1

--------------------------------------------------------------------------------






5.    The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Exhibit A.


* * *



2